Citation Nr: 0921056	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1953 to April 
1955.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a July 2008 decision, the Board (1) determined that new 
and material had not been received to reopen a previously 
denied claim of service connection for a right knee 
disability; (2) denied service connection for a left knee 
disability and a bilateral hip replacement disability; and 
(3) remanded the issues of service connection for bilateral 
hearing loss, tinnitus, and vertigo to the RO for additional 
evidentiary development.  

A review of the record shows that the RO has complied with 
all remand instructions and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence indicates that hearing loss, 
tinnitus, and vertigo were not present during active service 
or within the first post-service year, and the appellant's 
current hearing loss, tinnitus, and vertigo are not causally 
related to his active service or any incident therein, 
including his exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus, and vertigo were not 
incurred in active service, nor may such disabilities be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in a January 2005 letter issued prior to the 
initial decision on the claim, the RO advised the appellant 
of all three notice elements delineated in 38 C.F.R. § 3.159.  
The fact that the notice did not address either the relevant 
rating criteria or effective date provisions was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Regardless, in July 2006, the RO sent the appellant a letter 
for the express purpose of notifying him of the additional 
elements imposed by the Court in Dingess.  The RO has since 
reconsidered the appellant's claim, most recently in a March 
2009 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Under these 
circumstances, the Board finds no additional VCAA 
notification action is necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, as set forth in more detail below, the 
appellant's service treatment records are largely 
unavailable.  The RO has contacted the National Personnel 
Records Center (NPRC) on numerous occasions and has been 
unambiguously advised that no additional records are 
available.  Similarly, the RO has contacted the Social 
Security Administration (SSA) and requested records 
pertaining to the appellant's award of disability benefits in 
1989.  In March 2005, the SSA responded that "[a]fter an 
exhaustive and comprehensive search, were not able to locate 
the [appellant's] folder."  

The Board finds that, based on the RO's efforts and the 
unambiguous responses from NPRC and SSA, it is reasonably 
certain that additional service treatment records and records 
from SSA are not available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  The appellant has been informed that his 
records are incomplete.  See McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Therefore, while the Board sincerely regrets that the 
appellant's complete service treatment records and SSA 
records are unavailable, it finds that VA has no further duty 
to him with respect to obtaining them.
The record on appeal otherwise appears to be complete.  
Pursuant to the Board's July 2008 remand, the RO obtained 
complete VA clinical records pertaining to the appellant's 
claims.  The appellant has identified no additional pertinent 
clinical records and none is evident from a review of the 
record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  The appellant has also been 
afforded two VA medical examinations in connection with his 
claims.  The Board finds that the reports of these 
examinations provide the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


Background

A chronological review of the record on appeal shows that in 
August 1976, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
a knee disability and an eye disability.  His application is 
silent for any mention of hearing loss, tinnitus, or vertigo.  

Upon receipt of the appellant's claim, the RO made several 
unsuccessful attempts to obtain the appellant's service 
treatment records.  After being advised by the service 
department that such records were not available, the RO 
contacted the appellant and asked him to submit any records 
in his possession showing medical treatment he had received 
while on active duty.  He did not respond.  

In April 1986, the appellant contacted the RO and indicated 
that in going through some of his old papers, he had located 
what appeared to be a service treatment record.  Included in 
these records was a September 1953 report showing that the 
appellant had been assigned a "PULHES" profile of "1" in 
all categories, including Physical Capacity and Stamina (P), 
Upper Extremities (U), Lower Extremities (L), Hearing and 
Ears (H), Eyes (E), and Psychiatric Condition (S).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  No specific diagnoses 
were noted on the profile.  

Also submitted by the appellant was a June 1953 consultation 
sheet noting that he had been seen for a muscular imbalance 
in the right eye with headaches.  The diagnosis was 
hypertropia and the appellant was scheduled for an 
appointment at the eye clinic on July 3, 1953.  No complaints 
or findings of hearing loss, tinnitus, or vertigo were 
recorded.  

The RO thereafter contacted the service department and again 
requested a search of the appellant's service medical 
records.  In August 1988, the service department provided 
morning reports showing that the appellant had been 
hospitalized for three days at Fort Sill from July 17 to 20, 
1953.  Unfortunately, the nature of the condition for which 
he was hospitalized is not noted.   

In December 1996, the appellant submitted an application for 
nonservice-connected pension benefits, stating that he was no 
longer able to work due to disability.  The appellant 
indicted that he had last worked in 1989 stripping cars, 
vans, and trucks.  The appellant's application is silent for 
any mention of hearing loss, tinnitus, or vertigo, as is 
medical evidence received in support of the claim.  

This medical evidence includes February, August, and 
September 1997 VA medical examination reports which note 
numerous disabilities, including coronary artery disease 
status post four-vessel bypass grafting in May 1992, aortic 
sclerosis, bilateral knee prostheses, and degenerative joint 
disease of the cervical spine.  The examination report 
includes notations regarding examination of the appellant's 
ears, which were noted to be clear, with the tympanic 
membranes intact.  Neither hearing loss nor tinnitus was 
noted.  The appellant's nervous system was also noted to be 
intact, with no mention of vertigo.  

This evidence also includes VA clinical records showing 
treatment for several additional conditions between October 
1996 and August 1997, including elevated cholesterol, asthma 
with chronic obstructive pulmonary disease, and a torn right 
rotator cuff.  Again, these records record no complaints or 
findings of hearing loss, tinnitus, or vertigo.  

In September 2004, the appellant submitted a claim of service 
connection for bilateral hearing loss and tinnitus, stating 
that he had served in the artillery and had been exposed to 
traumatic noise.  He also indicated that on one occasion, a 
bomb had exploded near him while he was on an infiltration 
course.  The appellant also requested entitlement to service 
connection for vertigo. 

In support of his claim, the RO obtained VA clinical records, 
dated from February 1991 to March 2005.  In pertinent part, 
these records show that in February 1999, the appellant 
sought treatment for bilateral hearing loss and tinnitus.  An 
audiological assessment was performed to rule out Ménière's 
disease in light of the appellant's reports of dizziness.  
The study showed bilateral mild to moderate sensorineural 
hearing loss.  Amplification was not recommended although ENT 
evaluation was scheduled.  In September 1999, the appellant 
underwent otolaryngological evaluation.  He reported that he 
had a greater than 30 year history of vertigo with head 
turning.  He also indicated that he had tinnitus and hearing 
loss which had been present for some years.  The examiner 
noted that the appellant's medical history was significant 
for hypertension and COPD, as well as aortic stenosis and 
hyperlipidemia.  Audiogram showed bilateral high frequency 
sensorineural hearing loss with relatively symmetric 
discriminations and normal middle ear function.  The 
examiner's impression was that the appellant's dizziness was 
due to benign paroxysmal positional vertigo (BPPV).  The 
examiner indicated that another component of his dizziness 
could be due to hydrops of the inner ear so the appellant was 
counseled on sodium restriction.  

In a February 2005 statement, the appellant recalled that 
during basic training, he was crawling past a wire cage which 
exploded, almost knocking him out.  He indicted that he was 
taken to the dispensary to see if he had a concussion and 
given light duty for the rest of the day.  The appellant 
indicated that his right ear was closest to the explosion, 
which he believed had caused dizziness and vertigo.  He also 
indicated that one episode of vertigo, in the 1960's, had 
lasted more than two weeks.  The appellant also indicated 
that he had had ear problems for over 50 years, although his 
symptoms had been mild until about 25 years ago.  

The appellant underwent a fee basis medical examination in 
February 2005.  He reported that in 1953 during basic 
training, he was on an infiltration course when a wire cage 
near him exploded.  He indicated that he had experienced 
hearing loss and ringing in his ears since that time.  The 
appellant also reported that he had some dizziness.  During 
service, he indicated that he was exposed to weapons fire 
with no hearing protection.  After his separation from 
service, the appellant worked as a salesman.  

On audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
45
50
55
LEFT
25
40
50
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner concluded that it was less likely than not that 
the appellant's hearing loss was due to noise exposure during 
service.  The examiner indicated that this conclusion was 
based on the fact that the appellant was in the service for 
only two years and was not engaged in combat.  He indicated 
that the appellant's tinnitus was at least as likely as not 
secondary to hearing loss.  

In October 2008, the appellant underwent VA medical 
examination at which he complained of hearing loss and 
tinnitus.  The appellant reported that he had served in the 
Army from 1953 to 1955, during which time he was an artillery 
mimeographer.  Following his separation from service, he 
worked as a salesman and was also self employed for a time, 
apparently stripping cars and trucks.  He stated that he had 
an ear infection during service, but denied head or ear 
trauma.  The appellant reported that he had had tinnitus for 
a number of years.  He also described dizziness and vertigo.  

Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
55
60
LEFT
35
50
55
70
75

Speech audiometry revealed speech recognition ability of 88 
percent, bilaterally.  

The examiner noted that in reviewing the appellant's claims 
folder, clinical records showed that he had been seen in 1999 
for complaints of vertigo, which was thought to be BPPV or 
Ménière's disease.  She also noted that the appellant had 
previously reported an explosion near his right side during 
basic training.  However, she noted that the appellant's 
hearing loss was symmetric, not greater on the right as would 
presumably be expected.  After examining the appellant and 
reviewing his claims folder, the examiner concluded that the 
appellant's hearing loss and tinnitus were not related to the 
appellant's military service.  Rather, she noted that the 
appellant had atherosclerosis, hyperlipidemia, and 
hypertensive vascular disease, any of which could have caused 
or contributed to his hearing loss and tinnitus.  She further 
concluded that the appellant's vertigo was probably due to 
BPPV and not related to his military service.  

In a March 2009 statement, the appellant indicated that in 
2004, he sought audiology treatment at the VA Medical Center, 
but was advised that such services were not available unless 
his condition was service connected.  The VA Medical Center 
advised him that if he believed his hearing loss was related 
to service, he could file a disability claim.  The appellant 
explained that prior to that time, he had been unaware he was 
eligible to file a claim of service connection for hearing 
loss, tinnitus, and vertigo.  The appellant indicated that he 
had been exposed to loud noises in the artillery and had had 
ringing in his ears for 55 years.  He notes that VA's 
audiology website indicates that exposure to excessively loud 
noise was one of the most common causes of tinnitus.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including as an 
organic disease of the nervous system such as sensorineural 
hearing loss, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for hearing loss, 
tinnitus, and vertigo, which he claims are causally related 
to acoustic trauma during service.  Specifically, the 
appellant claims that during his basic training in June 1953, 
he was on an infiltration course when a wire cage exploded 
nearby.  He claims that he has experienced hearing loss and 
tinnitus since that time.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
appellant also notes that he served in the artillery and was 
exposed to acoustic trauma from weapons fire.  

As set forth above, the appellant's service medical records 
are largely missing.  The available service treatment 
records, however, do not support the appellant's 
recollections of continuous symptomatology since the June 
1953 explosion.  As discussed above, the record contains a 
September 1953 service treatment record showing that the 
appellant was assigned a "PULHES" profile of "1" in all 
categories, including Hearing and Ears (H), which denotes a 
high level of fitness, with no indication of hearing loss, 
tinnitus, or vertigo.  The Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the appellant of events which 
occurred decades previously.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the appellant's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  

In this case, the post-service record on appeal is similarly 
negative for notations of complaints or findings of hearing 
loss, tinnitus, or vertigo for many years after service 
separation.  In that regard, between August 1976 and December 
1996, the appellant filed multiple claims for VA benefits.  
However, these claims are consistently silent for any mention 
of hearing loss, tinnitus, or vertigo.  While the appellant 
has explained that he did not file a claim of service 
connection for hearing loss or tinnitus previously as he was 
unaware he was eligible to do so, the Board further notes 
that the first contemporaneous clinical evidence documenting 
a complaint of hearing loss, tinnitus and vertigo is not 
until 1999, approximately 44 years after the appellant's 
separation from active service, when the appellant sought VA 
treatment for hearing loss, tinnitus, and vertigo.  

In other words, the evidentiary record available to the Board 
discloses an approximately 44-year long span without any 
clinical evidence to support any assertion of in-service 
vertigo, tinnitus, and hearing loss with a continuity of 
symptomatology thereafter.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the appellant's more recent recollections of 
continuous symptomatology since service is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, 1 Vet. App. 488.  

Moreover, while Board does not doubt the sincerity of the 
appellant current recollections that his symptoms such as 
hearing loss and tinnitus have been present for 55 years 
since service, earlier evidence contains some inconsistencies 
which diminishes the reliability of the appellant's current 
recollections.  In addition to the evidence discussed above, 
in September 1999, for example, when the appellant underwent 
otolaryngological evaluation, he reported a 30 year history 
of vertigo and indicated that his tinnitus and hearing loss 
had been present for "some years."  He did not date the 
onset of these conditions to active service.  

While the most probative evidence of record does not document 
the presence of hearing loss, tinnitus, or vertigo during the 
appellant's active service or within the first post-service 
year, service connection may nonetheless be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the appellant's 
current hearing loss, tinnitus, and vertigo and service, 
service connection may be established.  Godfrey v. Derwinski, 
2 Vet. App. 354 (1992); see also Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Thus, the Board has carefully reviewed the evidence of record 
addressing the etiology of the appellant's current hearing 
loss, tinnitus, and vertigo.  The record, however, contains 
no probative evidence that the appellant's current hearing 
loss, tinnitus, or vertigo are causally related to his active 
service or any incident therein, including exposure to 
acoustic trauma.  

Rather, the medical opinions which address this question are 
not favorable to the appellant.  In that regard, the 
appellant was afforded a fee basis medical examination in 
February 2005.  After examining the appellant, the examiner 
concluded that it was less likely than not that the 
appellant's hearing loss and tinnitus were due to noise 
exposure during service.  The examiner indicated that this 
conclusion was based on the fact that the appellant was in 
the service for only two years and was not engaged in combat.  

Because the examiner did not explicitly consider whether the 
appellant's noncombat noise exposure could have been a factor 
in his current hearing loss or tinnitus, the Board remanded 
the matter for an additional opinion.  As discussed above, in 
October 2008, the appellant again underwent VA medical 
examination.  In her opinion report, the examiner concluded 
that the appellant's hearing loss and tinnitus were not 
related to his active service.  She explained that although 
the appellant recalled that his right ear was in close 
proximity to an explosion during basic training, his current 
hearing loss pattern was symmetrical, not greater on the 
right.  Moreover, she indicated that the appellant was under 
treatment for atherosclerosis, hyperlipidemia, and 
hypertensive vascular disease, any of which could have caused 
or contributed to his hearing loss and tinnitus.  The 
examiner further concluded that the appellant's vertigo was 
probably due to BPPV and not related to his military service.  
The Board notes that this is consistent with the other 
medical evidence of record, which attributes the appellant's 
vertigo to BPPV.  
The only opinion of record which contradicts these 
conclusions is that of the appellant.  As the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges that the 
appellant's contentions to the effect that a VA audiology 
website notes that one of the most common causes of tinnitus 
can exposure to acoustic trauma.  

While this is certainly the case, the Board must assign 
greater probative value to the October 2008 VA medical 
opinion which pertains specifically to the appellant.  This 
opinion was rendered by an audiologist who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she addressed the appellant's contentions, gave a 
rationale for her opinion, and based such opinion on a review 
of the appellant's entire claims folder.  The VA audiology 
website, on the other hand, provides generic information and 
does not pertain specifically to the appellant's particular 
situation and medical history.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  For these reasons, the Board assigns 
this evidence less probative value as it lacks these 
supporting factors.  

In summary, lacking any probative evidence of hearing loss, 
tinnitus, or vertigo in service or within the first post-
service year, and lacking probative evidence of a link 
between such disabilities and the appellant's active service 
or any incident therein, the Board finds that service 
connection is not warranted.  For these reasons, the 
preponderance of the evidence is against the claims of 
service connection for hearing loss, tinnitus, and vertigo.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


